Case 3:21-cv-00175-W-LL Document 3 Filed 02/05/21 PageID.42 Page 1 of 3



 1   Maria C. Roberts, State Bar No. 137907
     mroberts@greeneroberts.com
 2   Lauren S. Cartwright, SBN 129862
     lcartwright@greeneroberts.com
 3   GREENE & ROBERTS
     402 West Broadway, Suite 1025
 4   San Diego, CA 92101
     Telephone: (619) 398-3400
 5   Facsimile: (619) 330-4907
 6   Attorneys for Defendant Pastor of Saint Columba
     Catholic Parish in San Diego, California, a Corporation
 7   sole
 8                            UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11   SARAH OSTRANDER,                            Case No. 3:21-cv-175-W-LL
12               Plaintiff,                      Judge:       Hon. Thomas J. Whelan
                                                 Mag. Judge: Hon. Linda Lopez
13         v.                                    Action Date: October 2, 2020
14   DIOCES OF SAN DIEGO                         JOINT MOTION TO DISMISS
     EDUCATION & WELFARE                         PLAINTIFF’S CLAIM FOR
15   CORPORATION; ST. COLUMBA                    PUNITIVE DAMAGES, WITHOUT
     SCHOOL; and DOES 1 through 50,              PREJUDICE
16   inclusive,
                                                 SUPPORTING DOCUMENTS:
17               Defendants.                     (PROPOSED) ORDER
18

19

20

21

22

23

24

25

26

27

28


        JOINT MOTION TO DISMISS PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES, WITHOUT PREJUDICE
                                                                   CASE NO. 3:21-cv-175-W-LL
Case 3:21-cv-00175-W-LL Document 3 Filed 02/05/21 PageID.43 Page 2 of 3



 1         Pursuant to Local Civil Rule 7.2, Plaintiff SARAH OSTRANDER and
 2   Defendant Pastor of Saint Columba Catholic Parish in San Diego, California, a
 3   corporation sole, through their respective counsel, respectfully submit this joint
 4   motion to dismiss without prejudice Plaintiff’s claim for punitive damages as pled
 5   against Defendant.
 6         The parties hereby stipulate and jointly move as follows:
 7         1.     The above-referenced action was filed on October 2, 2020, in the
 8   Superior Court of the State of California in and for the County of San Diego.
 9         2.     On January 29, 2021, the above-referenced action was removed to the
10   United States District Court for the Southern District of California. (Dkt. No. 1.)
11         3.     On February 3, 2021, Plaintiff, through her counsel, agreed to dismiss
12   without prejudice her claim for punitive damages as pled against Defendant.
13         4.     Plaintiff reserves the right to move to amend her complaint to claim
14   punitive damages should evidence support such a finding.
15         Therefore, the parties request that the claim for punitive damages be
16   dismissed without prejudice by the district court.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                1
       JOINT MOTION TO DISMISS PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES, WITHOUT PREJUDICE
                                                                  CASE NO. 3:21-cv-175-W-LL
 Case 3:21-cv-00175-W-LL Document 3 Filed 02/05/21 PageID.44 Page 3 of 3



 1         The undersigned counsel for Defendant, Maria C. Roberts, certifies in
 2   accordance with this Court's ECF Administrative Policies and Procedure Manual
 3   that this joint motion is acceptable to the below-listed counsel and their electronic
 4   signatures below reflect such non-opposition.
 5

 6   Dated: February 5, 2021                 LAW OFFICES OF DEVON K. ROEPCKE
 7
                                             By:     /s/ Devon K. Roepcke
 8                                                  Devon K. Roepcke
                                                    Attorneys for Plaintiff
 9                                                  SARAH OSTRANDER
10

11   Dated: February 5, 2021                 GREENE & ROBERTS
12

13                                           By:     /s/ Maria C. Roberts
                                                    Maria C. Roberts
14                                                  Lauren Cartwright
                                                    Attorneys for Defendant Pastor of Saint
15                                                  Columba Catholic Parish in San Diego,
                                                    California, a Corporation sole
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
       JOINT MOTION TO DISMISS PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES, WITHOUT PREJUDICE
                                                                  CASE NO. 3:21-cv-175-W-LL
